         Case 1:19-cv-04473-LMM Document 9 Filed 12/05/19 Page 1 of 14




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

CHESTER COACHMAN, JR.                        )
                                             )
               Plaintiff,                    )       CIVIL ACTION FILE NO.
                                             )
                                             )       1:19-CV-04473-LMM-WEJ
v.                                           )
                                             )
COBB COUNTY,                                 )
                                             )       JURY TRIAL DEMANDED
                                             )
               Defendant.                    )

                FIRST AMENDED COMPLAINT FOR DAMAGES

       COMES NOW, Plaintiff Chester Coachman, Jr. (“Plaintiff” or “Mr.

Coachman”), by and through the undersigned counsel, files this First Amended

Complaint for Damages against Defendant Cobb County (“Defendant” or “Cobb

County”),1 showing this Honorable Court as follows:

                                     INTRODUCTION

       This is an action for race discrimination in violation of 42 U.S.C. §1981 and

Title VII of the Civil Rights Act of 1964 (“Title VII”), as amended. Plaintiff seeks



1
        Plaintiff filed his original Complaint against "Cobb County Sheriff’s Office" on October
4, 2019. Thereafter, on November 18, 2019, Defendant Cobb County Sheriff’s Office filed a
Motion to Dismiss arguing that it was not a proper party to this lawsuit. Thus, Plaintiff has filed
this First Amended Complaint to include the correct party – Cobb County – to this action.
                                                 1
        Case 1:19-cv-04473-LMM Document 9 Filed 12/05/19 Page 2 of 14




to recover all permissible damages under controlling law as a result of Defendant’s

willful violation of his right to be free from race discrimination.

                                      PARTIES

                                          1.

      Mr. Coachman is a citizen of the United States and a resident of the State of

Georgia. Mr. Coachman submits herself to the jurisdiction of this Court.

                                          2.

      Defendant is a political subdivision of the State of Georgia subject to suits of

this kind and nature. Defendant may be served with process pursuant to Rule 4 of

the Federal Rules of Civil Procedure and other applicable law, including, but not

limited to, by serving a copy of the Complaint and Summons on Cobb County Sheriff

Neal Warren at his pace of business: Public Safety Building, 185 Roswell Street,

Marietta, Georgia 30090.

                                          3.

      At all times relevant to this action, Mr. Coachman was an employee within

the meaning of Title VII.

                                          4.

      At all times relevant to this action, Defendant was an "employer" as defined

by Title VII. At all times relevant to this action, Defendant engaged in an industry

                                           2
       Case 1:19-cv-04473-LMM Document 9 Filed 12/05/19 Page 3 of 14




affecting commerce and has employed twenty (20) or more employees for each

working day in each of the twenty (20) or more calendar weeks in the current or

preceding calendar year.

                                         5.

      At all times material to this Complaint, Mr. Coachman and Defendant were

parties to a contract under which Mr. Coachman agreed to work for Defendant and

Defendant agreed to compensate Mr. Coachman for his services.

                           JURISDICTION AND VENUE

                                         6.

      This Court exercises subject matter jurisdiction pursuant to 28 U.S.C. §§1331,

1367(a), 29 U.S.C. §1132 and other applicable law.

                                         7.

      Venue is proper in this district under 28 U.S.C. §1391(b) and (c) because the

unlawful employment practices occurred within the Northern District of Georgia.

                                         8.

      Defendant regularly conducts business within this State and District.

                                        10.

      Defendant is subject to the jurisdiction of this Honorable Court.




                                         3
        Case 1:19-cv-04473-LMM Document 9 Filed 12/05/19 Page 4 of 14




              EXHAUSTION OF ADMINISTRATIVE REMEDIES

                                        11.

       Mr. Coachman has properly exhausted all administrative remedies by timely

filing a Charge of Discrimination with the Equal Employment Opportunity

Commission (“EEOC”). Mr. Coachman received a Notice of Right to Sue from the

EEOC within the last 90 days and has complied with all other conditions precedent

to the institution of this lawsuit.

                            FACTUAL BACKGROUND

                                        12.

       Defendant hired Mr. Coachman, an African-American male, in January 2008

as a Deputy Recruit. Since that time, Mr. Coachman has worked and excelled in

various positions, including Deputy Sheriff.

                                        13.

       Throughout his entire employment, Mr. Coachman diligently and faithfully

performed his job duties and achieved positive business results. Given his work

ethic and dedication to achievement, Mr. Coachman consistently exceeded his

performance objectives.




                                         4
        Case 1:19-cv-04473-LMM Document 9 Filed 12/05/19 Page 5 of 14




                                          14.

      Although Mr. Coachman excelled in his role, Defendant treated him

differently than his Caucasian counterparts with respect to the terms, conditions and

privileges of his employment, because of his race.

                                          15.

      In particular, Defendant, among other things:

              (a) held Mr. Coachman to different standards, work rules, and

expectations;

              (b) disciplined Mr. Coachman more severely than his Caucasian

counterparts, who engaged in the same, similar, or worse conduct;

              (c) assigned Mr. Coachman less desirable work in an effort to

embarrass and humiliate him so that he could resign; and

              (d) harassed and degraded Mr. Coachman by micro-managing and

highly scrutinizing his work;

              (e) subjected Mr. Coachman to profane language as part of its

harassment;

              (f) demoted Mr. Coachman; and

              (g) failed to reinstate Mr. Coachman to a sworn deputy position

following his P.O.S.T. recertification.

                                          5
        Case 1:19-cv-04473-LMM Document 9 Filed 12/05/19 Page 6 of 14




                                         16.

      On or about July 13, 2017, Mr. Coachman was falsely arrested in Tallahassee,

Florida. Mr. Coachman’s court case resulting from this arrest was ultimately

dismissed on March 20, 2018.

                                         17.

      The Georgia Peace Officer Standards and Training Council (P.O.S.T.)

suspended Mr. Coach’s P.O.S.T. certification as a result of the July 2017 arrest and

subsequent court case.

                                         18.

      Following the disposition of the Tallahassee case, P.O.S.T. reinstated Mr.

Coachman’s certification in February 2019.

                                         19.

      In August 2017, Defendant demoted and reassigned Mr. Coachman to a

Criminal Justice Specialist position pending the resolution of his Tallahassee case.

                                         20.

      While awaiting a decision to be re-instated back to a sworn deputy, Defendant

assigned Mr. Coachman to work details that no similarly situated Deputy have had

to perform, including cleaning showers, trash, dirty laundry and jail cells smeared in

feces and old food without proper materials or equipment.

                                          6
        Case 1:19-cv-04473-LMM Document 9 Filed 12/05/19 Page 7 of 14




                                         21.

      Defendant subjected Mr. Coachman to disparate treatment while working as

a CJS by assigning demeaning and degrading tasks designed to make him resign

from Defendant. As noted, other CJS’s or officers with a suspended P.O.S.T.

certification did not have to perform the duties Defendant required Mr. Coachman

to perform.

                                         22.

      By February 2019, Mr. Coachman was eligible for a certified position (i.e.

Deputy Sheriff). Rather than reinstate Mr. Coachman to a sworn deputy position

like it had done to similarly-situated Caucasian officers following their P.O.S.T.

recertification, Defendant continued to assign Mr. Coachman to less desirable work

including detail picking up dirty trays and dirty laundry.

                                         23.

      From February 2019 through May 2019, Mr. Coachman repeatedly inquired

about when Defendant would reinstate him to a sworn deputy position. On or about

May 3, 2019, Defendant informed Mr. Coachman that it would not reinstate him as

a sworn deputy even though P.O.S.T. had reinstated his certification.




                                          7
        Case 1:19-cv-04473-LMM Document 9 Filed 12/05/19 Page 8 of 14




                                          24.

      Defendant’s stated reasons for demoting and failing to reinstatement Mr.

Coachman to a Deputy Sheriff position are false and pretext for race discrimination.

                             COUNT I
                RACE DISCRIMINATION (DISCHARGE)
            IN VIOLATION OF TITLE VII AND 42 U.S.C. §1981

                                          25.

      Mr. Coachman incorporates by reference herein all preceding Paragraphs of

the Complaint.

                                          26.

      Defendant subjected Mr. Coachman to treatment that was disparate from other

similarly situated Caucasian employees.

                                          27.

      Defendant discriminated against Mr. Coachman with respect to the terms and

conditions of his employment, including work assignments, demotion, pay, and

disciplining Mr. Coachman (i.e., failing to reinstate to sworn position) more harshly

than his Caucasian counterparts who engaged in the same, similar, or worse

infractions because of his race (African-American).




                                          8
        Case 1:19-cv-04473-LMM Document 9 Filed 12/05/19 Page 9 of 14




                                           28.

      The reasons asserted by Defendant for Mr. Coachman’s treatment are false

and pretext for race discrimination.

                                           29.

      Defendant, through its agents, acted willfully, wantonly, intentionally and in

reckless and callous disregard of Mr. Coachman’s federally protected rights.

                                           30.

      As a direct and proximate result of Defendant’s conduct, Mr. Coachman is

entitled to both equitable and monetary relief including, but not limited to, back pay,

front pay or reinstatement, compensatory damages, pre-judgment interests,

attorneys’ fees and costs of litigation.

                                           31.

      As a direct and proximate result of Defendant’s conduct, Mr. Coachman has

been deprived income in the form of wages as well as other benefits of employment.

                               PRAYER FOR RELIEF

      WHEREFORE, Mr. Coachman demands a TRIAL BY JURY and that the

following relief be granted:

      a.     That Summons issue requiring Defendant to answer the Complaint

within the time provided by law;

                                           9
         Case 1:19-cv-04473-LMM Document 9 Filed 12/05/19 Page 10 of 14




      b.     Declaratory judgment that Defendant violated Title VII, and 42 U.S.C.

§1981;

      c.     An injunction prohibiting Defendant from engaging in unlawful

employment practices in violation of Title VII, and 42 U.S.C. §1981;

      d.     Full back pay from the date of Mr. Coachman’s unlawful demotion and

failure to reinstate to a sworn deputy position, taking into account all raises and

benefits to which she would have been entitled to but for Defendant’s unlawful

actions, including, but not limited to, all fringe benefits of employment;

      e.     Compensatory damages in an amount to be determined by the

enlightened conscience of the jury to compensate Mr. Coachman for the significant

mental, emotional and physical distress he has suffered as a result of Defendant's

discriminatory conduct;

      f.     Reinstatement of Mr. Coachman to sworn deputy position with

Defendant;

      g.     Reimbursement of Mr. Coachman’s out of pocket expenses incurred

because of Defendant’s unlawful actions;

      h.     Attorney's fees and costs of litigation;

      i.     Prejudgment interest; and




                                          10
       Case 1:19-cv-04473-LMM Document 9 Filed 12/05/19 Page 11 of 14




      j.     Any and all such further relief that this Court or the finder of fact deems

equitable and just.

      Respectfully submitted this 3rd day of December, 2019.

                                        PRIOLEAU, MILFORT & RIVERS, LLC



                                        /s/ Job J. Milfort
                                        Job J. Milfort, Esq.
                                        Georgia Bar No. 515915
                                        job@pmlawteam.com

                                        3800 Camp Creek Parkway
                                        Building 1800, Suite 124
                                        Atlanta, Georgia 30331
                                        Phone: (404) 681-4886
                                        Fax: (404) 920-3330

                                        Attorneys for Plaintiff Chester Coachman, Jr.




                                          11
       Case 1:19-cv-04473-LMM Document 9 Filed 12/05/19 Page 12 of 14




        CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 5.1
      The undersigned hereby certifies that the foregoing document has been

prepared in accordance with the font type and margin requirements of Local Rule

5.1 of the Northern District of Georgia, using a font type of Times New Roman and

a 14-point size.

                                            /s/ Job J. Milfort
                                            Job J. Milfort, Esq.
                                            Georgia Bar No. 515915




                                       12
       Case 1:19-cv-04473-LMM Document 9 Filed 12/05/19 Page 13 of 14




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

CHESTER COACHMAN, JR.                 )
                                      )
            Plaintiff,                )        CIVIL ACTION FILE NO.
                                      )
                                      )        1:19-CV-04473-LMM-WEJ
v.                                    )
                                      )
COBB COUNTY,                          )
                                      )        JURY TRIAL DEMANDED
                                      )
            Defendant.                )

                         CERTIFICATE OF SERVICE

      I certify that on December 3, 2019, I electronically filed the foregoing

Plaintiff's First Amended Complaint with the Clerk of Court using the CM/ECF

system, which will automatically send e-mail notification of such filing to the

following attorney of record:

      Mark A. Adelman, Senior Associate County Attorney
      Lauren S. Bruce, Assistant County Attorney

      COBB COUNTY ATTONREY’S OFFICE
      100 Cherokee Street, Suite 350
      Marietta, Georgia 30090

      I further certify that the foregoing document was prepared using 14 point

Times New Roman font.


                                          13
 Case 1:19-cv-04473-LMM Document 9 Filed 12/05/19 Page 14 of 14




This 3rd day of December, 2019.



                        /s/ Job J. Milfort
                        Job J. Milfort, Esq.
                        Georgia Bar No. 515915




                                  14
